DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/27/2021 has been entered.
Status of Claims
This action is in reply to the filing of 10/27/2021. 
Claims 1,  9 - 10, 12, and  14 - 19 have been amended by Applicant.
Claims 6 - 8 remain as original. 
Claims  2 - 5, 11, 13, and 20 were previously presented by Applicant.

Allowable Subject Matter

Claims 1 - 20 are allowed. 

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:
The prior 35 USC 112(a) rejection has been withdrawn due to Applicant's arguments and amendments.
The prior 35 USC 103 rejection has been withdrawn due to Applicant's arguments and amendments.
Due to the applicant’s arguments and amendments, the prior 35 USC 101 rejection of the entire claim set was previously withdrawn. Applicant uses a non-transitory computer-readable medium with a touch sensitive display screen to make and receive money transfers.  User may, by making a particular swipe on the screen with a finger or finger-like object,  attend to various tasks relating to the electronic transference of money. This amounts to a use of the judicial exception in a meaningful way beyond generically linking its use to the particular technological environment of swiping a display screen of a computer to transfer / receive funds. Thus the claim(s) as a whole evidence a practical application, and they otherwise amount to more than a drafting effort designed to monopolize the exception. See MPEP 2106.05(e).
The following are the limitations which overcome the prior 35 USC 101 rejection:
the information processing apparatus being used by a first user and including the processor and a display unit having a display surface,
configuring an operation area on the display surface of the display unit, the operation area being associated with a second user;
detecting an extent of an action in a user operation performed with a manipulator or a finger of the first user brought into contact with the display surface of the display unit and moved with respect to the operation area, and
determining a payment amount that is to be paid, based on the detected extent of the action; and
transmitting information about a payment of the payment amount with respect to the second user, wherein the payment amount is determined according to the extent of the action and a first balance that is an amount of value held in an account of the first user, 
the determining of the payment amount further comprises increasing the payment amount by a predetermined increment amount per a predetermined unit distance of the distance by which the manipulator or the finger of the first user moves on the display surface, 
the predetermined increment amount being increased when the first balance is relatively greater, and 
the predetermined increment amount being decreased when the first balance is relatively smaller.  
The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to teach or render obvious the limitations of the independent claims. The applicant has claimed:
the information processing apparatus being used by a first user and including the processor and a display unit having a display surface,
configuring an operation area on the display surface of the display unit, the operation area being associated with a second user;
detecting an extent of an action in a user operation performed with a manipulator or a finger of the first user brought into contact with the display surface of the display unit and moved with respect to the operation area, and
determining a payment amount that is to be paid, based on the detected extent of the action; and
transmitting information about a payment of the payment amount with respect to the second user, wherein the payment amount is determined according to the extent of the action and a first balance that is an amount of value held in an account of the first user, 
the extent of the action is a distance by which the manipulator or the finger of the first user moves on the display surface, and 
the determining of the payment amount further comprises increasing the payment amount by a predetermined increment amount per a predetermined unit distance of the distance by which the manipulator or the finger of the first user moves on the display surface, 
the predetermined increment amount being increased when the first balance is relatively greater, and 
the predetermined increment amount being decreased when the first balance is relatively smaller.  
Claims 1 - 20 are allowed because the references individually and in combination constituting the closest prior art of record (van Os (US20180336543A1) in view of Serrano (US20170061420A1)) fail to teach or render obvious the claim limitations above. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
The following prior art made of record is considered pertinent to applicant's disclosure.  Please see attached form 892.
van Os (US20180336543A1) - The present disclosure generally relates to user interfaces for managing peer-to-peer transfers. In some examples, a device provides user interfaces for initiating and managing transfers. In some examples, a device provides user interfaces corresponding to completed transfers. In some examples, a device provides user interfaces for providing visually distinguishable message object appearances based on message designation. In some examples, a device provides user interfaces for activating accounts for accepting and sending transfers. In some examples, a device provides user interfaces for exchanging accounts for use in a transfer. In some examples, a device provides user interfaces for splitting transfers between two or more accounts. In some examples, a device provides user interfaces for generating and displaying a transfers history list. In some examples, a device provides user interfaces for voice-activation of transfers. In some examples, a device provides visual or haptic feedback corresponding to a transfer operation.
Serrano (US20170061420A1) - Methods and systems for facilitating electronic transactions on a user device are described. User-friendly graphical user interfaces (GUIs) are provided with minimal text and more pictures and images. 
Van Damme (US11010049B2) -  There is provided a gesture-based GUI (system, method, etc.) to facilitate input of numerical data using a continuous swipe gesture. A gesture-based I/O device displays a GUI presenting a gross number and a gross number control to initially define a specific number for further defining with specificity. In response to a first gesture (hard click or pause) interacting with the gross number control, the specific number is initially defined as the gross number and a finer number control is presented to refine the specific number. In response to a continuous swipe gesture continuing from the first gesture and interacting with the finer number control, the interface further defines the specific number with finer specificity where a quantum varies in response to a direction and distance of the continuous swipe. Successive finer number controls may be also be presented to refine the specific number by continuing the swipe.
Davis (US20160117651A1) - The present disclosure relates to systems, methods, and devices for sending and receiving payments using an integrated payment and messaging system. In particular, the integrated payment and messaging system allows users to send and receive electronic payments as well as exchange messages. Additional implementations involve facilitating payment transaction by inferring payment events. Still further implementations involve facilitating payment transactions between groups of users. In addition to the foregoing, one or more 
Nair (US20190080303A1) - Aspects of the present disclosure involve systems, methods, devices, and the like for processing a transaction. In one embodiment, a system is introduced that enables a communication between applications. The communication occurs through the use of one or more gestures that enable the request for information, funds, items for purchase and the like. In another embodiment, a system if introduced that enables a unified multi-marketplace communication. The communication includes the use of gestures for the transfer of information, funds, items for purchase, discounts, etc., using a unifying entity. The unifying entity can be a financial institution, payment provider, or the like that may be used to carry a transaction between applications allowing for a single checkout.
Aggarwal (US20180096319A1) - A method and system are provided for facilitating access to electronic data. The method is executed by a processor of a computing device. The computing device includes the processor coupled to a memory, a communications module, and an input device. The method includes receiving a first input from the input device representing a request from a request initiator to access funds for use in a transaction, requesting and receiving, via the communications module, financial health data associated with the request initiator, and determining a second input for accessing the funds. The second input is received from the input device and has a complexity dependent on the financial 
Cole (US20200090147A1) - An information processing device can include circuitry configured to: receive a first signal indicating a first change of information stored at a first address defined with respect to a first information processing entity and indicating a second change of information stored at a second address defined with respect to a second information processing entity, the second change of information depending on the first change of information and the second information processing entity being separate to the first information processing entity; provide a second signal to the first information processing entity indicating the first change of information to implement the first change of information stored at the first information processing entity; and provide a third signal to the second information processing entity indicating the second change of information to implement the second change of information stored at the second information processing entity.
Higgins  (US20190043306A1) - The present disclosure relates generally to a system that tracks the funding source of an amount of funds as the funds are transferred between various accounts or balances of various components of the system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW COBB whose telephone number is (571) 272-3850.  The examiner can normally be reached, M - F, 9:00 a.m. - 5:00 p.m., EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Michael Anderson can be reached at (571) 270 - 0508. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have  any questions regarding access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000.



/MATTHEW COBB/            Examiner, Art Unit 3698

/KIRSTEN S APPLE/           Primary Examiner, Art Unit 3698